Citation Nr: 9912588	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
all four extremities.

2.  Entitlement to service connection for thrombophlebitis 
secondary to the service-connected shell fragment wounds of 
the right lower extremity.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) for thrombophlebitis as a 
result of Department of Veterans Affairs (VA) medical 
treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
June 1951 to June 1954; he sustained a shrapnel wound in 
Korea and was awarded the Purple Heart Medal.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
which denied his claim of entitlement to service connection 
for thrombophlebitis of all four extremities and his claim of 
entitlement to service connection for thrombophlebitis 
secondary to the service-connected shell fragment wounds 
(SFW) of the right leg.  

In September 1997, the Board found that the appellant's own 
medical opinions concerning the relationship between his 
service-connected SFW of the right leg and his 
thrombophlebitis, on both a direct and secondary basis, 
constituted new and material evidence, and reopened the 
claims and remanded the case to the Jackson RO for additional 
development.  The appellant moved to California about that 
time and the case was transferred to the Los Angeles RO which 
subsequently denied the appellant's claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for the development 
of thrombophlebitis said to the result of the medical 
treatment he received for his service-connected right leg 
disability from VA medical facilities.  The appellant is also 
appealing the 38 U.S.C.A. § 1151 denial and the RO has now 
returned all three issues to the Board for appellate review.  




FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant suffers from a coagulopathy that is a 
congenital condition; thrombophlebitis was first demonstrated 
many years after separation from service.

3.  During his service in the Marines, the appellant was 
treated for shrapnel wounds of the right leg; no muscle 
damage was noted and service connection is in effect for 
residual scarring, rated noncompensably disabling.  
Thrombophlebitis was not medically demonstrated either during 
the appellant's active military service or until many years 
after separation.  The appellant does not have 
thrombophlebitis that is related to any in-service occurrence 
or event, or was aggravated by any in-service occurrence or 
event. 

4.  The appellant underwent various VA medical treatments 
between 1956 and 1984; he does not have additional disability 
of any extremity, including thrombophlebitis, as the result 
of any of this treatment.


CONCLUSIONS OF LAW

1.  The appellant's congenital coagulopathy is not a disease 
which could be incurred in or aggravated during appellant's 
service; there was no superimposed disorder in service; and, 
thrombophlebitis, occurring in the extremities, was not 
incurred or aggravated by any incident of service, including 
the shrapnel wounds of the right leg.  38 U.S.C.A. §§ 101, 
106,1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  The appellant does not have additional disability of the 
any extremity, including thrombophlebitis, that resulted from 
VA medical treatment rendered between 1956 and 1984.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1997); Gardner v. Derwinski, 1 Vet. App. 584 (1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case concerns a veteran who was diagnosed with a protein 
C deficiency and a protein S deficiency in 1991, at a private 
hospital; he was placed on Coumadin therapy at that time.  
The appellant, a graduate of a Mexican medical school who 
apparently never practiced medicine, maintains that the 
shrapnel wounds of the right leg he sustained in Korea in 
August 1952 aggravated his congenital coagulopathy and that 
his condition was worsened by the failure of the VA to 
properly diagnose and treat the deficiencies.  

I.  Evidence.

Review of the service medical records reveals that the 
appellant underwent a separation examination in June 1954; 
his lower extremities were described as normal.  Earlier 
records noted that he had sustained a shrapnel wound of the 
right leg in August 1952.  He was not evacuated.  This 
suggests whatever treatment was rendered was rendered in the 
field and he was returned to duty.  

He underwent a VA medical examination in February 1956; he 
stated that he had been wounded with shrapnel in the right 
leg and that he was returned to duty after it was removed.  
He further stated that he had not had any treatment since his 
discharge from service; he complained of occasional right leg 
cramping and weakness.  On physical examination, three medial 
right leg scars were observed.  The largest was 1.25 inches 
by 0.75 inches; all were freely movable, non-tender and not 
attached.  There were no palpable muscle defects and there 
was no calf atrophy.  Right leg scars were diagnosed.

By rating action of February 1956, service connection was 
granted for residual scarring of the right leg, with a 
noncompensable rating assigned.  That rating has remained in 
effect since assigned.

The appellant sought medical treatment at a VA facility in 
June1960 for complaints of complaints of leg cramping.  
Physical examination revealed two quarter-sized scars on the 
medial aspect of the proximal third of the right leg.  These 
scars were described as well healed and asymptomatic.  No 
atrophy, swelling, spasm, deformity or skin disorder was 
observed.  Skin color, texture, temperature were all normal, 
as were the foot and ankle pulses and reflexes.  No specific 
pathology was found and no treatment was found to be 
indicated.  In May 1963, the appellant, who was working as a 
mail carrier, was treated for right knee arthritis at a VA 
facility.  He complained of aching pains in the right knee 
and thigh.  

After he had been employed as a letter carrier for a few 
years, he sustained a pulmonary infarction in July 1968, 
secondary to an embolism (phlebothrombosis).  The evidence of 
record contains an August 1968 written report from the 
private physician who treated him for this condition.  
Between January and April of 1969, the appellant received 
treatment at a VA facility for complaints of cramping in the 
lower extremities that consisted of physical therapy 
(whirlpool treatment).  It was noted that it was not apparent 
that the pulmonary infarction was secondary to the shrapnel 
wounds of the right leg.  In June 1969, he underwent a 
venogram in a VA facility which revealed an old deep venous 
thrombosis of the lower leg, bilaterally with partial 
recanalization.  The appellant was advised to use elastic 
stockings and to elevate his legs during rest.  

In November 1969, the appellant underwent a VA examination.  
The examiner noted that the recent venogram showed changes 
there were compatible with post-thrombophlebitis syndrome of 
both legs.  The diagnosis rendered was thrombophlebitis with 
history of infarction, minimal evidence of present 
involvement.  The appellant received a medical retirement 
from the Post Office around this time due to his 
thrombophlebitis.  

In the latter half of 1977 (apparently shortly after his 
graduation from medical school), the appellant was evaluated 
by the California Department of Rehabilitation and his 
thrombophlebitis was evaluated; the purpose was to help him 
obtain a medical job.  The appellant has testified that he 
had had a residency at King Drew and VAMC Long Beach.  In 
1981, he failed his first attempt to pass the FLEX 
examination (for physician licensing) and attributed his 
failure, in part, to his thrombophlebitis.  A written 
statement from a VA physician, dated in August 1982, 
recommended that the appellant be allowed to take his FLEX 
examination in time segments of no more than two to three 
hours per day.  

In a written statement submitted to the VA in January 1983, 
the appellant noted that the majority of his treatment 
currently consisted of taking medicine to control the 
thrombophlebitis.  He has stated more recently that he was 
self-prescribing aspirin at that time and that he took no 
other medication.  The appellant sought treatment at a VA ER 
in April 1984; he presented with complaints of having the 
same feelings that he had when he previously threw an 
embolus.  The diagnosis rendered was residuals of post-
phlebitis syndrome and history of pulmonary emboli.  He was 
advised to use elastic support hose; he was noted to be 
resistant to their use.

There is no record of any VA treatment of the appellant 
between the April 1984 ER visit and the October 1991 
hospitalization at Kaiser Permanente when he was admitted for 
complaints of right leg swelling and cramping of two weeks' 
duration; he had been placed on Coumadin empirically prior to 
the hospitalization.  That hospitalization yielded a 
diagnosis of right popliteal deep vein thrombosis with right 
lung pulmonary embolus.  

The evidence of record includes an August 1994 written 
statement from a person identified as a member of the 
"Coagulation Department Kaiser Permanente" to the effect 
that testing for proteins C and S deficiency should be done 
in persons with episodes of intravascular thrombosis and that 
Coumadin should be ordered if said deficiency is found.  This 
individual further stated that the diagnostic lag between and 
1969 and 1991 was "criminal".  However, no "MD" followed 
the individual's signature and the medical qualifications of 
this individual to render such an opinion are unknown.  

In conjunction with a VA medical examination conducted in 
August 1994, testing of the appellant's protein C and protein 
S levels were performed at Metwest, a reference laboratory, 
at the request of the VA facility.  The protein C level was 
66.0, with the normal range given as 70.0-140.  The protein S 
level was 98.0, with the normal range given as 70.0-130.

The appellant testified at his May 1995 personal hearing at 
the RO that, while he was working at the Post Office and 
receiving treatment at a VA medical facility, he was not told 
that he should be on medication for his condition classified 
as migratory phlebitis or thrombophlebitis, or that it was a 
congenital condition.  He further stated that he now knew 
that his clotting condition had nothing basically to do with 
his wounding- rather the wounding of the leg aggravated it 
and that it was aggravated by the resection that was 
performed because of the shell fragment wound (SFW) 
residuals.  See Hearing Transcript pp. 6-7.  The appellant 
contended that the VA should have discovered his proteins C 
and S deficiencies years ago and that such constituted a 
failure on the part of the VA to properly diagnosis his 
condition and provide medication.  See Hearing Transcript p. 
17.

The evidence of record includes a number of medical opinions, 
including those of the appellant and the Kaiser employee 
mentioned above.  A written statement, dated in April 1998, 
from a Kaiser Permanente vascular surgeon is of record.  This 
physician states that the appellant was "allegedly diagnosed 
as having protein S and protein C deficiency which...is a 
congenital hypercoaguable state which necessitates him being 
on Coumadin for the remainder of his life to prevent future 
embolic or thrombotic episodes.  This hypercoaguable state 
with Vascular wound would cause thrombophlebitis."  

The evidence of record also includes an April 1998 written 
statement from a private physician who initially stated that, 
"Having spent more than 35 years practicing medicine as an 
obstetrician, I realize that my years of experience have left 
me ill equipped to opinionate on the subject without 
researching it."  He further stated that his research 
consisted of reading the third edition of HARRISON'S PRINCIPLES 
OF INTERNAL MEDICINE.  The physician went on to state that 
venous thrombus in superficial or deep veins of the lower 
extremity can occur when there is vascular damage and that 
deficiencies of protein C or protein S are associated with an 
increased risk for the development of venous thrombosis.  The 
physician then opined that a subject can experience a long 
and productive life with avoidance of trauma to the veins of 
the lower extremities, both superficial and deep veins.  
However, the Board notes that the physician did not discuss 
whether or not the appellant's SFW of 1952 actually resulted 
in such vascular trauma or that the SFW aggravated or 
worsened the appellant's congenital condition.  He also did 
not discuss the appellant's medical treatment at VA 
facilities.

Opinions have also been rendered by VA physicians.  The 
appellant underwent VA medical examinations in April 1998.  
The examining vascular physician reviewed the claims file, as 
well as the medical text and opinions of record.  He noted 
that the appellant had suffered a shrapnel injury.  Physical 
examination demonstrated the presence of an old scar on the 
right calf.  The examiner opined that it was difficult to 
determine whether the shrapnel injury contributed to the 
thrombophlebitis.  The examiner further opined that the 
appellant's proteins C and S deficiencies definitely placed 
him at a higher risk for developing these problems and that 
the shrapnel injury was likely as not likely to have 
contributed to the thrombophlebitis.  

The appellant also underwent a VA pulmonary examination in 
April 1998.  The VA examiner indicated that, although the 
appellant's shrapnel injury of the right leg may have been an 
aggravating factor for the development of thrombophlebitis, 
it was unlikely that it was a compounding factor in the 
development or that it placed the appellant at higher risk in 
light of his proteins C and S deficiency.  The appellant's 
proteins C and S deficiencies were said to have definitely 
placed the appellant at a higher risk of developing these 
problems.  The physician stated that the shrapnel injury 
played very little, if any, role in their development.

The appellant submitted additional medical statements in June 
1998.  He stated that he spoke with his Kaiser Permanente 
vascular surgeon who told him that he did not understand why 
it took so long [for the condition] to manifest after the 
shrapnel wound.  The doctor also told him that manifestations 
in males of thrombophlebitis usually occurred at 35-40 years 
of age.  The doctor further stated that, probably long before 
the 1968 thrombus, thrombi were occurring on a regular basis 
for many years prior with the only difference being that the 
earlier ones were smaller in size and did not create a major 
problem.  The appellant stated, that in his own professional 
opinion, he concurred with the statements of the vascular 
surgeon.

The Board obtained another VA medical opinion from the chief 
of Hematology at a Tennessee VAMC.  This February 1999 
opinion indicates that it is very likely that the appellant 
suffers from an inherited coagulopathy (thrombophilia) which 
has predisposed him to multiple thrombotic episodes, although 
the hematologist was not convinced that the appellant has 
either a protein C deficiency or a protein S deficiency.  The 
hematologist opined that it did not appear that the shrapnel 
wound of August 1952 initiated or aggravated any previously 
existing coagulopathy.  In reaching this conclusion, he 
considered that the medical evidence of record did not reveal 
any thromboses or thrombophlebitis in 1952, 1956, 1960 or 
1963, and that, when the appellant was seen in June 1969, 
there was mild swelling in both legs and trophic changes in 
both legs compatible with venous stasis.  This is important 
because while both legs were equally involved in 
symptomatology in June 1969, the shrapnel wound occurred only 
in the right leg.  (Emphasis in the original).  The left leg 
therefore served as a control and the fact that both legs 
were involved demonstrates that the shrapnel wound was not 
producing the thrombosis.  The hematologist thus opined that 
the shrapnel wound did not initiate or aggravate any 
previously existing coagulopathy.

The hematologist pointed out that an inherited deficiency of 
protein C was not identified until 1981, and that an 
inherited deficiency of protein S was not identified until 
1984.  Laboratory tests were not available for these proteins 
until the mid-1980s.  For proteins C and S deficiencies, as 
well as other coagulopathies, if the initial thrombotic event 
is successfully treated by anticoagulation, then the 
anticoagulation can be discontinued.  If there are no 
subsequent thrombotic events, the patient is not treated with 
anticoagulation thereafter.  However, if there is a second 
event, then often the patient is treated with anticoagulation 
thereafter.  In this particular case, the first 
thrombophlebitis occurred in August 1968, while the appellant 
was in the care of a private physician.  

The hematologist noted that the June 1969 mild swelling of 
both legs with trophic changes in both legs was not an acute 
thrombophlebitis, but rather chronic changes in the deep 
veins because of the prior thrombophlebitis in August 1968.  
Therefore, the appellant was not in need of anticoagulation 
therapy in June 1969.  The hematologist opined that no 
further testing should have been performed based on the 
clinical evidence through June 1969- particularly in light of 
the fact that no laboratory tests existed at that time for 
protein C or protein S.

For the period between 1969 and April 1984, the hematologist 
stated that there appeared to be no change in the appellant's 
post-phlebitic syndrome except for a slight enlargement in 
the right calf.  The hematologist opined that there were no 
indications that additional steps, further laboratory testing 
or other procedures should have been performed at the time of 
the 1984 VA ER visit since only past chronic changes, 
virtually unchanged and without acute changes, were observed.  

The hematologist noted that following the appellant's October 
1991 hospitalization, the patient's coagulopathy was treated 
with Coumadin and heparin on a life-long basis and remained 
stable with no further episodes of thrombophlebitis noted 
until the December 1997 thrombosis of the right forearm with 
none thereafter.  

The hematologist concluded that the appellant's initial 
thrombosis in August 1968 later led to the post-phlebitic 
syndrome which was properly treated by elastic stockings and 
not by anticoagulation.  He described the August 1968 
coagulopathy as a spontaneous first thrombotic episode and 
stated that the treatment choices between 1956 and 1968 were 
appropriate.  In his opinion, the treatment choices made 
between 1968 and the 1991 thrombotic episode were appropriate 
because continuous anticoagulation during this period would 
have exposed the appellant to the complications of 
anticoagulation therapy and would not have changed the status 
of his leg veins.  

The hematologist further opined that the thrombophlebitis-
related emboli went to the appellant's lungs but probably did 
not go to the extremities.  He also stated that the April 
1998 spirometry tests indicated a very slight decrease in the 
appellant's vital capacity that could be due to his smoking, 
as well as the emboli.  On the basis of all the evidence of 
record, the hematologist did not believe that the appellant's 
slight loss of pulmonary function, his extremity pain and his 
extremity dysfunction could be related to any clinical 
treatment rendered by the VA.  He also opined that it was not 
possible to say that the pulmonary emboli reduced the 
appellant's lung function or produced any permanent defects.

The appellant disputes most of the hematologist's 
conclusions.  He further alleges that the provisions of 
38 C.F.R. §§ 4.55. 4.56 and 4.62 were not properly applied by 
the hematologist, although he has not provided any clinical 
evidence of current muscle damage.  

II.  Analysis.

After reviewing the evidence on file, the Board concludes 
that the appellant's claims are well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the claims presented 
are not inherently implausible.  The credibility of the 
appellant's evidentiary assertions is presumed for making 
this determination.  In addition, it is concluded that all 
pertinent facts have been developed, as there is no showing 
of additional evidence which is available and could be 
obtained.  Thus the duty to assist in developing pertinent 
facts is completed.  Id.

A.  Service connection claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a chronic 
disability resulting from a pre-existing disease or injury 
aggravated by active service.  38 U.S.C.A. § §§ 1110, 1131.  
A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  See Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993) (citing Hensley v. 
Brown, 5 Vet. App. 155 (1993)).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303.  The Board also notes that although a 
congenital or developmental defect, such as a protein 
deficiency, is not a 'disease or injury' within the meaning 
of legislation applicable to service connection, service 
connection may be granted if such a disorder has, as a result 
of service, a superimposed disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  See also O.G.C. Prec. 82-90, 56 Fed. Reg. 
45,711 (1990) (Precedent opinion of the General Counsel of 
the VA). 

Thus, service connection can only be granted for the 
thrombophlebitis caused by the congenital coagulopathy if it 
is determined that this disability was superimposed by some 
service event or occurrence.  'Aggravation' for the purposes 
of service connection has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) as a worsening in the 'underlying 
condition' of an injury or disease.  See Jensen v. Brown, 4 
Vet. App. 304 (1993).  The Court has held that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). 

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310;  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id. 

The Board must determine whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
appellant's congenital coagulopathy was not made worse by 
superimposed disability resulting during service and that his 
currently demonstrated thrombophlebitis is not related to the 
August 1952 shrapnel wounds of the right leg.

The most emphatic medical opinion in support of the 
appellant's contentions is found in the appellant's own 
medical opinion.  However the evidence of record indicates 
that he never passed his FLEX examinations or practiced 
medicine.  The Board notes that medical personnel are 
generally not qualified to opine on matters outside the realm 
of their particular expertise.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  While the Board has carefully 
considered the appellant's medical opinions expressed in the 
evidence of record, it does appear that the appellant may not 
possess the clinical expertise to render an opinion in this 
complex case and certainly his perspective is affected when 
rendering an opinion about his own medical condition.  See 
also Pond v. West, No. 97-1780 (U.S. Vet. App. Apr. 21, 
1999).

The appellant himself has conceded that his coagulopathy is 
congenital and not caused by any incident of service.  
However, he argues that he has suffered a worsening of this 
coagulopathy due to vascular injury he suffered in the right 
leg as a result of the shrapnel wounds.  The evidence of 
record shows that the Kaiser vascular surgeon has stated that 
a hypercoaguable state with vascular wound would cause 
thrombophlebitis.  This is essentially the gist of the 
obstetrician's opinion.  But, neither of these physicians has 
stated that the appellant's shrapnel wounds caused any such 
vascular damage and the VA hematologist has stated that the 
shrapnel wounds were superficial which would be consistent 
with the in-service treatment the appellant received in 
August 1952.  In addition, as far back as 1969, it was 
observed that it was not apparent that the appellant's 
pulmonary embolus was secondary to the SFW of the right leg.

Furthermore, as pointed out by various doctors, the 
appellant's hypercoaguable state placed him at definite risk 
of developing thrombophlebitis, and his own vascular surgeon 
has indicated males with his condition usually manifest such 
symptoms at age 35-40; the appellant was 35 years old at the 
time of the July 1968 pulmonary embolus.  The conclusion that 
the appellant's thrombophlebitis is directly related to his 
congenital coagulopathy without aggravation by the right leg 
shrapnel wounds is supported by the fact that the 
symptomatology experienced by the appellant was exhibited, 
for many years, to approximately the same degree in each leg 
and that he first manifested clinical problems at the age 
that males with his condition in general begin to clinically 
manifest the disorder.  In addition, if the coagulopathy 
and/or thrombophlebitis had been aggravated by the shrapnel 
wound, then the right leg should have been clinically worse 
than the left leg, but it was not as pointed out by the VA 
hematologist opinion.

While the appellant has submitted some pages from medical 
treatises on thrombophlebitis in general, his reliance and 
interpretation of the medical publications is also 
insufficient as these publications speak to proteins C and S 
deficiencies and thrombophlebitis in general, and do not 
address the facts of this particular case, especially as to 
the effect of superficial shrapnel wounds.  See Libertine v. 
Brown, 9 Vet.App. 521 (1996)  In Wallin v. West, 11 Vet. App. 
509 (1998), the Court stated that medical treatises discuss 
relationships with a degree of certainty and not simply 
provide speculative generic statements not relevant to the 
veteran's claim.

Additionally, to the extent a physician's opinion states no 
more than that the appellant's shrapnel wound 'could have' or 
'may have' aggravated his congenital coagulopathy and/or 
thrombophlebitis, these statements are speculative.  See, 
e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993)(stating that 
letter indicating a veteran may have been having symptoms of 
multiple sclerosis for many years, taken by itself, was 
speculative).  See also Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (holding medical opinion in which doctor stated he 
could not provide 'yes' or 'no' response to question posed 
was "non-evidence"); Tirpak v. Derwinski, 2 Vet. App. 609 
(1993) (holding physician's statement that a veteran may or 
may not have died if a specific, medical procedure had been 
successful was not sufficient evidence to establish well-
grounded claim).  Such statements are not sufficient to 
successfully support a claim for service connection.  Id. at 
611. 

Because the evidence fails to show thrombophlebitis or 
aggravation by superimposed disability on the congenital 
coagulopathy in service, or within the one year presumptive 
period, the appellant's subsequent manifestation of migratory 
thrombosis cannot be said to be service connected.  Thus, the 
medical evidence presented by the appellant does not 
demonstrate a nexus between his thrombophlebitis and military 
service.  In the absence of such a nexus, the medical 
evidence cannot support a finding of service connection for 
thrombophlebitis on a direct basis.  38 C.F.R. §§ 3.303.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for thrombophlebitis on a direct basis. 

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's 
thrombophlebitis is not related to the service-connected 
right leg shrapnel wound disability in that the SFW 
disability did not cause or aggravate either the coagulopathy 
or the thrombophlebitis.  While it is apparent that the 
appellant does suffer from thrombophilia which has 
predisposed him to multiple thrombotic episodes, as well as 
residuals of those episodes, the medical evidence of record 
as a whole supports the proposition that there is no 
etiological relationship between the origin of those 
thrombotic episodes or the coagulopathy and the right leg SFW 
disability for which service connection has been granted.  
Furthermore, the medical evidence of record supports the 
conclusion that the coagulopathy and thrombophlebitis have 
not been aggravated or caused to worsen by the service-
connected right leg disability.  Therefore, the preponderance 
of the evidence is against of the appellant's secondary 
service connection claim.  

The benefit of the doubt rule is not for application, and the 
claims must be denied.  38 U.S.C.A. § 5107. 


B.  Section 1151 claim.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence by the VA would 
generally have to be shown for a claimant to obtain 
compensation under the statute.  This amendment, however, 
does not apply to cases filed prior to the effective date of 
October 1, 1997.  Pub. L. No. 104- 204, § 422(a)-(c) (1996).  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  As this claim 
was filed prior to the effective date, the former statute 
must be applied.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (in the present case, the former statute, as discussed 
below, is more favorable to the appellant).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).

The appellant has alleged that he incurred additional 
disability, namely thrombophlebitis, that he would not have 
suffered but for the treatment choices made by VA health care 
personnel.  He maintains that he was not properly diagnosed 
with migratory thrombosis and that he was not given 
anticoagulant medication when it was clinically indicated.  
The appellant contends that as a direct result of these 
failings, he later suffered from thrombosis.  

38 C.F.R. § 3.358, the regulation implementing 38 U.S.C.A. 
§ 1151, provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the inadequate 
medical treatment, namely misdiagnosis and failure to 
prescribe proper medication, rendered by VA physicians that 
caused the appellant to suffer from the additional disability 
he claims.  

Review of all the medical opinions of evidence reveals that 
while the appellant himself has alleged that he received 
inappropriate treatment, no other physician has opined that 
additional disability was incurred by the appellant due to VA 
medical/surgical treatment.  While a Kaiser employee has 
termed the lack of diagnosis between 1968 and 1991 criminal, 
that person's job title is unknown and no basis for the 
statement has been provided, particularly in light of the 
facts that the appellant was not treated by the VA after 
1984, and that laboratory tests to assess protein C and 
protein S levels did not exist until the mid-1980s.  

Furthermore, an experienced hematologist has opined that the 
appellant received appropriate VA diagnostic evaluation and 
clinical care between 1956 and 1984, and that he did not 
suffer any additional disability resulting from VA medical 
treatment.  There is no evidence of record, other than the 
appellant's own medical opinion, that he suffers any loss in 
pulmonary function due to thrombotic episodes, or that any of 
his extremity pain or loss of function can be attributed to 
any of the clinical care he received at various VA 
facilities, as opposed to the natural course of his 
congenital coagulopathy.  Thus, overall, the preponderance of 
the evidence is negative and against the appellant's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
thrombophlebitis.

While the Board has considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b). 


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to direct service connection for thrombophlebitis 
of all four extremities is denied and entitlement to 
secondary service connection for thrombophlebitis is denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
thrombophlebitis alleged to be the result of medical 
treatment rendered by VA facilities is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

